Citation Nr: 1516588	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  12-17 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tuberculosis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period on appeal before May 10, 2011.

3.  Entitlement to a TDIU for the period from May 10, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to March 1999.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in October 2010 and September 2012.  The Veteran presented testimony during a videoconference before the undersigned in January 2015.

The Veteran submitted additional evidence in January and February 2015 after the last statement of the case (SOC) and supplemental statement of the case (SSOC) were issued in April 2014, but submitted a January 2015 waiver of Agency of Original Jurisdiction (AOJ) consideration of this evidence.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

In January and February 2015, VA received statements from the Veteran and third parties that raise the issues of the Veteran's entitlement to service connection for sleep apnea and restless leg syndrome.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In this decision, the Board grants a TDIU for the period from May 10, 2011.  The issue of the Veteran's entitlement to a TDIU for the period on appeal before May 10, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed June 2002 rating decision, the RO denied service connection for tuberculosis.
 
2.  Evidence added to the record since the June 2002 rating decision is cumulative or redundant of evidence then of record, and does not relate to an unestablished fact necessary to establish service connection for tuberculosis.

3.  The evidence shows that the Veteran's service-connected disabilities have precluded him from securing or following a substantially gainful occupation effective May 10, 2011.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2.  New and material evidence has not been submitted with regard to the Veteran's claim of entitlement to service connection for tuberculosis, and thus, the criteria for reopening this claim have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for a grant of TDIU have been met for the period from May 10, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided the required notice in April 2010 and August 2012.

With regard to VA's duty to assist, VA has associated with the claims file the Veteran's service treatment records (STRs), VA treatment records, non-VA treatment records, a November 2012 Social Security Administration (SSA) Notice of Decision, and miscellaneous correspondence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As explained in further detail below, the Board finds that new and material evidence has not been submitted with regard to the Veteran's claim for service connection for tuberculosis, and thus, VA is not required to provide a medical examination or obtain an opinion regarding this issue.  See 38 C.F.R. § 3.159(c)(4)(iii); Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (noting that once the Board decides a claim cannot be reopened the Secretary's duty to provide the appellant with a medical examination is extinguished).

As acknowledged previously, the Veteran has been afforded a hearing before the undersigned in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran meets the criteria for a TDIU or a reopening of his claim for service connection for tuberculosis.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Reopening the Claim for Service Connection for Tuberculosis

By way of background, the RO denied the Veteran's claim for service connection for tuberculosis in rating decisions dated in February 2000 and June 2002 on the ground that the Veteran did not have an active tuberculosis disease process, which is necessary to support a claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that there can be no claim in the absence of a proof of present disability); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (indicating that diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities).  The Veteran did not express disagreement with the June 2002 decision, nor was additional evidence pertinent to his claim physically or constructively associated with the claims folder within one year of the June 2002 determination.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the June 2002 decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  

In June 2010, the Veteran submitted a claim to reopen his claim for service connection for tuberculosis, which the RO denied in a September 2012 rating decision on the ground that there was no new and material evidence associated with the claims folder that warranted reopening.

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2014).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence of record at the time of the June 2002 rating decision includes STRs that document a positive tuberculosis skin test (PPD skin test); an August 1992 note that indicates that a chest x-ray must be performed to rule out active disease; an April 1996 examination report in which a clinician documented a positive PPD skin test in 1992 and reported that a chest x-ray was negative for active disease; and findings consistent with old pulmonary granulomatous disease, which includes tuberculosis.  

The pertinent post-June 2002 rating decision evidence includes VA treatment records that document that the Veteran had a positive PPD test in 1991, was treated with INH (isoniazid) in 2005, had a positive PPD test without demonstrating active disease in August 2005, and had a clear chest x-ray in December 2007.  A May 2012 radiology report indicates that the Veteran's lungs were unremarkable and he was negative for active disease in the chest with no significant change since December 2007.

As acknowledged previously, the Veteran's claim for service connection was denied on the ground that an active disease process was not found.  As the records submitted after the June 2002 rating decision are negative for evidence of active disease, they are cumulative or redundant and do not raise a reasonable possibility of substantiating the underlying claim.  Accordingly, the Board finds that the preponderance of the evidence is against reopening the Veteran's claim, and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Entitlement to a TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to the veteran's background including employment and educational history.  38 C.F.R. § 4.16(b).  In such cases, the issue of the Veteran's entitlement to a TDIU should be referred to the Director of the Compensation Service for extraschedular consideration.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

The evidentiary standard for TDIU opinions is not whether the average person would be precluded from substantially gainful employment, but whether the specific Veteran would be so precluded as a result of service-connected disabilities.  Unlike the regular disability rating schedule, however, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); see Friscia v. Brown, 7 Vet. App. 294 (1994).

For purposes of this section, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the poverty threshold.  Id.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.

At present, the Veteran's service-connected disabilities are diabetes mellitus with mild nonproliferative diabetic retinopathy of the eyes (20 percent); peripheral neuropathy, left upper extremity, associated with diabetes mellitus (10 percent); peripheral neuropathy, left lower extremity, associated with diabetes mellitus (10 percent); peripheral neuropathy, right lower extremity, associated with diabetes mellitus (10 percent); erectile dysfunction associated with diabetes mellitus (noncompensable); hypertension (10 percent); osteoarthritic changes, left ankle (noncompensable); and skin rash (noncompensable).  Additionally, prior to May 10, 2011, the Veteran had a 10 percent rating for service-connected carpal tunnel syndrome, right upper extremity, associated with diabetes mellitus, and effective May 10, 2011, his rating was 30 percent disabling.  

The Veteran's combined evaluation is 60 percent for the period on appeal before May 10, 2011; and is 70 percent for the period from May 10, 2011.  The combined rating of all disabilities arising from diabetes mellitus, which is a single disease entity, is 50 for the period on appeal before May 10, 2011.  38 C.F.R. §§ 4.25(b), 4.26 (2014).  The combined rating of all disabilities arising from diabetes mellitus is 60 percent for the period from May 10, 2011.  Thus, section 4.16(b) is applicable for the period before May 10, 2011 and section 4.16(a) is applicable for the period from May 10, 2011.

As the matter of the assignment of an extraschedular TDIU under section 4.16(b) for the period before May 10, 2011, has not been considered by the Director of the Compensation Service, the Board remands this issue to the AOJ.  The matter of the Veteran's entitlement to a TDIU for the period from May 10, 2011 is addressed below.

In a statement dated January 2015, the Veteran contended that his disabilities have prevented him from continuing full-time employment, as he has overwhelming pain and discomfort.  During his January 2015 Board hearing, he reported that he stopped working in 2009, at which time he was an assistant manager at a grocery store.  Specifically, he reported that his blurred vision prevents him from inputting information into a computer, which is necessary in order to order groceries and merchandise.  The Veteran reported that his lower extremity neuropathy affects his ability to perform physical labor because he has medical restrictions on lifting and standing.  In addition, he reported that his upper extremity neurological disability affects his ability to type at work, and he is not able to answer phones on a constant basis due to lack of grip and joint soreness in his right hand.  The Veteran testified that he is therefore unable to obtain sedentary work.  Additionally, the Veteran testified that the medications he uses to treat his service-connected disabilities cause nausea, dizziness, blurred vision, and upset stomach.  The Veteran reported that he has an associate's degree in general studies.

The report of a September 2011 VA examination documents a clinician's finding that the Veteran's peripheral nerve condition and/or peripheral neuropathy have had an impact on his ability to work.  The examiner explained that the Veteran has experienced more severe progressive loss of manual dexterity and grip strength in his right hand than in his left hand.  Primary sensory modality changes yielded no consistent effects, but the examiner noted that the pain in the Veteran's hands and feet limit his mobility.  The examiner also noted that arthritic changes appear to contribute to pain, left hip pain occurs upon arising after prolonged sitting, and his gait is limited as a result.

In November 2012, the SSA issued a Notice of Decision in which an Administrative Law Judge (ALJ) found that the Veteran has been disabled, or unable to engage in any substantial gainful activity by reason of physical or mental impairment, since July 1, 2009.  In his decision, the reviewing ALJ noted that the Veteran has not engaged in substantial gainful activity since July 1, 2009, due to the following severe impairments: osteoarthritis, diabetes mellitus, peripheral neuropathy, carpal tunnel syndrome, hypertension, and obesity.  The ALJ found that the Veteran has the residual functional capacity to perform limited physical activity, to include occasional lifting and carrying, reaching overhead, climbing stairs and ramps, and handling items with his hands.  At a November 2012 SSA hearing, an impartial vocational expert (VE) reported that the Veteran's past employment included being a field artillery crew member, manager/grocer, and fast food manager.  The VE testified that the demands of the Veteran's past relevant work exceed his residual functional capacity.  Notably, the VE also testified that the Veteran's acquired job skills do not transfer to other occupations when his current functional capacity is taken into consideration.  In addition, considering the Veteran's age, education, work experience, and residual functional capacity, there are no jobs that exist in significant numbers in the national economy that the Veteran can perform.
Overall, the evidence of record indicates that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  The Board finds the November 2012 SSA Notice of Decision highly probative with regard to its consideration of the collective impact of the Veteran's service-connected disabilities, which SSA found have precluded him from substantially gainful employment since July 1, 2009.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Based on the foregoing, the Board finds that a TDIU is warranted for the period from May 10, 2011.


ORDER

New and material evidence not having been submitted, reopening of the claim for service connection for tuberculosis is denied.

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted for the period from May 10, 2011.


REMAND

In this case, the Veteran does not meet the requirements for an award of a schedular TDIU under 38 C.F.R. § 4.16(a) for the period on appeal before May 10, 2011, and the Board cannot award extraschedular TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Thus, the Board requests that the RO refer the claim to the Director of the Compensation Service for extraschedular consideration in light of SSA's November 2012 finding that the Veteran has been unable to engage in any substantial gainful activity by reason of physical or mental impairment since July 1, 2009.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's TDIU claim to the Director of the Compensation Service for consideration of assignment of an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) for the period on appeal before May 10, 2011.

2.  If the benefit sought on appeal is not granted, the RO should furnish to the Veteran and his representative a supplemental statement of the case and allow time for a response.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


